 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT

 6                                   EASTERN DISTRICT OF CALIFORNIA

 7

 8   STEPHEN WILSON,                                       Case No. 1:19-cv-01680-DAD-EPG (PC)

 9                      Plaintiff,
                                                           ORDER VACATING FINDINGS AND
10          v.                                             RECOMMENDATIONS (ECF NO. 7) AND
                                                           REQUIRING PLAINTIFF TO SUBMIT
11   BRANDON PRICE, et al.,                                APPLICATION TO PROCEED IN FORMA
                                                           PAUPERIS OR PAY FILING FEE WITHIN 30
12                      Defendants.                        DAYS

13                                                         ORDER DIRECTING CLERK TO SEND
                                                           PLAINTIFF A FORM APPLICATION TO
14                                                         PROCEED IN FORMA PAUPERIS

15          Plaintiff is proceeding pro se in this civil rights action filed pursuant to 42 U.S.C. § 1983.
16   Plaintiff filed the complaint commencing this action on December 2, 2019 (ECF No. 1), but did
17   not pay the filing fee or file an application to proceed in forma pauperis. Accordingly, on
18   December 4, 2019, the Court gave Plaintiff forty-five days to either pay the filing fee or submit an
19   application to proceed in forma pauperis. (ECF No. 3). The Court warned Plaintiff that
20   “[f]ailure to comply with this order will result in dismissal of this action.” (Id. at 1).

21          The forty-five-day deadline expired, and Plaintiff failed to pay the filing fee or file an

22   application to proceed in forma pauperis. Accordingly, the Court issued findings and

23   recommendations, recommending that this case be dismissed, without prejudice, because of

24   Plaintiff’s failure to prosecute and failure to comply with a court order. (ECF No. 7).

25          On March 23, 2020, Plaintiff filed his objections to the findings and recommendations.

26   (ECF No. 8). Plaintiff alleges that he attempted to comply with the Court’s order, but was unable

27   to. Plaintiff asks that he be excused from paying the filing fees.

28          If Plaintiff wants to proceed with this action, he must submit an application to proceed in
                                                       1
 1   forma pauperis or pay the filing fees. Moreover, Plaintiff cannot ignore court orders and

 2   deadlines. If Plaintiff is unable to comply with a deadline, he should file a motion for an

 3   extension of time.

 4          Nevertheless, the Court will give Plaintiff one more opportunity to pay the filing fee or

 5   submit an application to proceed in forma pauperis.

 6          Accordingly, IT IS ORDERED that:

 7               1. The findings and recommendations signed on March 10, 2020 (ECF No. 7), are

 8                  VACATED;

 9               2. The Clerk’s Office shall send Plaintiff a form application to proceed in forma

10                  pauperis; and

11               3. Within thirty (30) days of the date of service of this order, Plaintiff shall submit

12                  the attached application to proceed in forma pauperis, completed and signed, or in

13                  the alternative, pay the $400.00 filing fee for this action. No requests for

14                  extension will be granted without a showing of good cause. Failure to comply

15                  with this order will result in dismissal of this action.

16
     IT IS SO ORDERED.
17

18      Dated:     March 25, 2020                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
